DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 1/25/21 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The limitation(s) "an aluminum alloy substrate”  in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants' by one of ordinary skill in the art.  The term “substrate” is held to mean base or .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the average value of the crystal grain size at the surface”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, the examiner is interpreting it as the surface of the aluminum alloy substrate.
Claims 10-11 recites a film is provided on “both surfaces”.  It is unclear to the examiner which surface is it referring.  For the purpose of this examination, the surface is directed to the substrate’s surface.
Claim 12 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, the examiner is interpreting it as the surface of the aluminum alloy substrate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 6,059,902).
	Regarding claims 1 and 9, Yoshihara discloses an aluminum substrate comprising of a second phase particles having an average size of 2-20 µm, at an area ratio of 2-12% (Abstract).  Although Yoshihara discloses an average size diameter instead of a longest diameter of the second phase particles as recited, the claimed longest diameter of 4-30 µm is held obvious in view of the teaching of Yoshihara of an average diameter of 2-20 µm.  Further, the examiner contends that Yoshihara’s average size of 2-20 µm at an area ratio of 2-12% (Abstract) would overlap the claimed range of the sum of the circumferences of the second phase.  
For example:
Calculation of Number of Secondary Particles, 
wherein diameter = 4 µm or radius = 2 µm; total area 2%:
area of 1 second phase particle (                        
                            A
                            =
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    )  =                         
                            π
                            
                                
                                    2
                                     
                                    µ
                                    m
                                
                            
                        
                    2 = 6.28 µm2
                        
                            
                                
                                    a
                                    r
                                    e
                                    a
                                     
                                    1
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    p
                                    h
                                    a
                                    s
                                    e
                                     
                                    p
                                    a
                                    r
                                    t
                                    i
                                    c
                                    l
                                    e
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                     
                                    a
                                    r
                                    e
                                    a
                                     
                                    a
                                    l
                                    l
                                     
                                    p
                                    a
                                    r
                                    t
                                    i
                                    c
                                    l
                                    e
                                
                            
                        
                     = 2% = 0.02
                        
                            
                                
                                    6.28
                                     
                                    
                                        
                                            µ
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                     
                                    a
                                    r
                                    e
                                    a
                                     
                                    a
                                    l
                                    l
                                     
                                    p
                                    a
                                    r
                                    t
                                    i
                                    c
                                    l
                                    e
                                
                            
                        
                     = 0.02
Total area of all particles = 314 µm2
                        
                            
                                
                                    1
                                     
                                    p
                                    a
                                    r
                                    t
                                    i
                                    c
                                    l
                                    e
                                
                                
                                    314
                                     
                                    
                                        
                                            µ
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                            x
                             
                            
                                
                                    (
                                    1000
                                     
                                    
                                        
                                            µ
                                            m
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            (
                                            1
                                             
                                            m
                                            m
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            3185
                             
                            
                                
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                     
                                    p
                                    h
                                    a
                                    s
                                    e
                                     
                                    p
                                    a
                                    r
                                    t
                                    i
                                    c
                                    l
                                    e
                                    s
                                
                                
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    	for number of particles/mm2
                        
                            2
                            π
                            r
                        
                     
=                         
                            2
                            π
                             
                            
                                
                                    2
                                     
                                    µ
                                    m
                                
                            
                            =
                            12.56
                             
                            µ
                            m
                        
                     = 0.01256 mm
Thus, Sum of the Circumferences of second phase particle:	
= 0.01256 mm x (3185 second phase particles /mm2)
	= 40 mm/mm2, which falls within the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
The phrase “for a magnetic disk” as claimed is held to define merely an intended use for the alloy composition.  Because the prior art of Yoshihara teaches an alloy with excellent mechanical and corrosion characteristics (Table 1, column 2, line 19), said alloy appears to be capable of performing said intended use as recited in the preamble.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997), MPEP 2111.02.  The aluminum alloy workpiece of Yoshihara is held to be suitable for a “substrate” (see claim interpretation as set forth above).
	Regarding claims 2-3 and 8, Yoshihara discloses that the Al comprises 1.2-12 mass% of Si, 0.5-2 mass% of Mn, 0.15-3 mass% of Cu, 0.5-6 mass% of Mg, 0.04-0.35 mass% of Cr, and 0.01-0.1 mass% of Ti (Abstract).  
Yoshihara and the claims differ in that Yoshihara does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the compositional 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  



Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 6,059,902) in view of “Aluminum and Aluminum Alloys”.  
	Regarding claims 4 and 6-7, Yoshihara discloses the aluminum alloy substrate as set forth above as well as inevitable impurities (Abstract), however, fails to explicitly disclose that the alloy comprises inevitable impurities of Be, Pb, Bi, and/or Zn with the amounts as claimed.  
	Aluminum and Aluminum Alloys discloses that these materials are common impurities in aluminum alloy, wherein it discloses the amounts as claimed.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshihara’s inevitable impurities with the elements and amounts as claimed, since Aluminum and Aluminum Alloys discloses that this is known impurities in an Al alloys.  
	Regarding claim 5, Yoshihara in view of Aluminum and Aluminum Alloys fails to explicitly disclose that the Al alloy comprises impurities of Na, Sr, and/or P with the amounts as claimed (0.001 mass%).

	Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
	Regarding claim 9, Yoshihara do not specify a pure Al coating film or Al-Mg to both surfaces of the Al substrate.  
However, Aluminum and Aluminum alloys discloses aluminum products can be bonded/clad with thin layers of pure aluminum in order to improve corrosion properties (pg. 73-74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshihara’s substrate with a pure aluminum film on both surfaces, since Aluminum and Aluminum alloys disclose that this would improve or adjust corrosion properties.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 6,059,902) in view of Shiroishi et al. (US 4,833,020).
Yoshihara discloses an aluminum alloy substrate as set forth above, however, fails to explicitly disclose na Al coating film, metal coating film with the thickness as claimed on both sides of the substrate’s surface, a NiP plated layer and a magnetic layer on the substrate’s surface.  
Shirorishi discloses the layers/film and its thickness as claimed for a MRM (Abstract, Fig. 1, (col 2, lines 32-54), col. 4, lines 1-34, and Embodiment 1).
Regarding the limitations “electroless” and “plated” NiP layer, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Nevertheless, Shirorishi discloses a plated NiP layer on a substrate.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirorishi’s substrate to be used in a MRM that includes a MRL and the layers as claimed, since Shirorishi discloses that this is known structure for a MRM to obtain a high S/N ratio (Abstract).  

Claims 1-3, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (WO 2016/068293).  The Examiner notes that US 2017/0327930 is the English language equivalent of WO 2016/068293 and all citations will refer to US 2017/0327930. 
Regarding claims 1 and 9, Toda discloses an aluminum alloy substrate for a magnetic disk comprising second phase particles having a longest diameter of 3-100 µm, which overlaps the grain size, has a distribution density of 100-50000 particles/mm2 [0075].  Although Toda fails to explicitly disclose the sum of the circumferences of second phase particle as claimed, Toda’s distribution density in combination of the diameter would overlap the claimed sum of the circumferences of second phase particle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claims 2-3, 5, and 7-8, Toda discloses the material as claimed (Tables 1-2).
	Regarding claims 10-11, Toda discloses the layer and thickness as claimed (claim 7 and [0086]).  Toda discloses that the thickness of the metal coating film is not limited [0085], thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness of 10-3000 nm as presently claimed, since Toda discloses that any desired thickness can be obtained [0085].
	Regarding claim 12, Toda discloses the layers as claimed (Fig. 2).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (WO 2016/068293) in view of “Aluminum and Aluminum Alloys”.  The Examiner notes that US 2017/0327930 is the English language equivalent of WO 2016/068293 and all citations will refer to US 2017/0327930. 
	Regarding claims 4 and 6, Toda discloses the aluminum alloy substrate as set forth above as well as unavoidable impurities (Abstract), however, fails to explicitly disclose that the alloy comprises inevitable impurities of Be, Pb, and/or Bi with the amounts as claimed.  
	Aluminum and Aluminum Alloys discloses that these materials are common impurities in aluminum alloy, wherein it discloses the amounts as claimed.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toda’s unavoidable impurities with the elements and amounts as claimed, since Aluminum and Aluminum Alloys discloses that this is known impurities in an Al alloys.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Linda Chau
/L.N.C/            Examiner, Art Unit 1785      

/Holly Rickman/            Primary Examiner, Art Unit 1785